Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Specification
The substitute specification filed 2/19/21 has been entered. 
 The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.
	See pages 102 and 104.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 15-22 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In claims 1 and 2, line 1 of each claim, it is not clear why there is a colon after “antibody”.  Did applicant intend to add more description of the antibody?
In claim 2, “shows as immunoconjugate a cytotoxic activity on TIM3 expressing cells” is not clear.  What does applicant mean by this terminology?
 Claim 1 contains the trademark/trade name (ATCC ® CCL-155TM).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the RPMI8226 cells and, accordingly, the identification/description is indefinite.



Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claim is directed to antibodies which “compete” with binding to TIM-3 antibody comprising VH of SEQ ID NO. 7 and VL of SEQ ID NO. 8.  On pages 56+, applicant states that the ability to compete can determined using any suitable assay and that competition assays are well known in the art.
While one may be able to assay whether an antibody “competes” with the recited monoclonal antibody, it is apparent that the degree to which an antibody competes with another antibody is a relative or subjective expression, and the requisite degree to which the claimed antibody competes with a monoclonal antibodies cannot be ascertained from the disclosure.
Contrary to the assertion in the specification that such a binding assay determines whether two antibodies bind to the same antigenic determinant (i.e., epitope), competing antibodies do not necessarily bind the same epitopes.  For 
In addition, it is recognized that the degree of binding of an antibody, which is observed in the exemplified competitive binding assay, will depend upon the concentration of the detectably labeled antibody and the unlabeled competing antibody.  Typically, the higher the concentration of the unlabeled competitor, the lower the percentage of binding of the labeled antibody.  So, at high concentrations, any antibody might be deemed capable of “competing” for binding to an antigen with any other antibody, regardless of whether or not the different antibodies bind to the same, or even overlapping epitopes. 
George et al. (Circulation. 1998; 97: 900-906), for example, describes different antibodies, which do not bind to the same epitope of an antigen, but are nevertheless capable of competing with one another for binding to the antigen; see entire document (e.g., page 903, paragraph bridging columns 1 and 2).  More particularly, George et al. describes three antibodies, which bind decidedly different, non-cross-reactive epitopes on 2GPI; yet, George et al. teaches each is able to “compete” by a measurable extent 
Accordingly, George et al. illustrates the capricious and arbitrary nature of determinations that different antibodies bind to the same or different epitopes, which are based upon the results of competitive binding assays, such as the assay exemplified in the specification.  





Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating an individual having TIM3 expressing cancer, does not reasonably provide enablement for methods of treating an individual who has cancer that does not express TIM3.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	Applicant claims and discloses the treatment of cancer (reads on all types of cancers) with anti-TIM-3 antibodies.  In support of this, applicant provides several in vitro assays which show that the antibodies bind TIM3, that the antibodies can promote T cell activation and IFN-gamma secretion in cells, the antibodies can be internalized 
Applicant is claiming the treatment of all types of cancers.  It is generally accepted that an antibody must bind its antigen to mediate an effect.  Further, for those antibodies that mediate their effect by cytotoxic mechanisms, the art recognized that the antibody must still attach to the tumor cell by binding its antigen and only then does the Fc domain trigger the immune-mediated effect.  For example, Strome et al., The Oncologist, 2007; 12:1084-95 notes that “[i]n ADCC [antibody-dependent cellular cytotoxicity], an IgG antibody first binds via its antigen-binding site to its target on tumor cells, and then the Fc portion is recognized by specific Fc gamma receptors (FcR) on effector cells.”  Strome, p. 1087 “ADCC”.  
The importance of high levels of antigen expression in obtaining responsiveness to antibody therapy is underscored by clinical studies in breast cancer.  By 2006, the skilled artisan understood that only those patients with tumors overexpressing the HER2 receptor were good candidates for treatment with an anti-HER2 receptor antibody.  For example, Brand et al., Anticancer Res. 2006; 26:463-70, note that "HER2 overexpression is predictive of the effectiveness of treatment by the monoclonal antibody Herceptin® (trastuzumab), which specifically targets the HER2 receptor.”  Brand, p. 466, first paragraph.    



Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., binding to antigen, high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, 
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the  claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Amgen Inc v. Sanofi 124 USPQ2d 1354, 1361 (Fed. Cir. 2017).  “Further, the “newly characterized antigen” test flouts basic legal principles of the written description requirement. Section 112 requires a “written description of the invention.” But this test allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen. The test thus contradicts the statutory “quid pro quo” of the patent system where “one describes an invention, and, if the law's other requirements are met, one obtains a patent.” Ariad, 598 F.3d at 1345.”  Amgen at 1362.  
In the instant case, the claims are directed to an “isolated antibody that binds to TIM3, wherein the antibody: induces internalization of TIM3 (in a FACS assay on TIM3 expressing RPMI8226 cells (ATCC ® CCL-155TM)) of at least 45% after 120 Minutes at 37 0C”, or competes with anti-TIM3 antibody having VH and VL of SEQ ID NO. 7 and 8, respectively, “binds human and cynomologoues TIM3, shows as immunoconjugate a cytotoxic activity on TIM3 expressing cells and induces interferon-gamma release”.  The antibody is described solely in terms of function—i.e.inducing internalization, binding 
In view of the aforementioned case law and in view of the lack of a representative number of examples, it is the Examiner’s position that the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.  

	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Takayanagi et al US 8552156.
	This reference discloses monoclonal antibodies to TIM-3 and fragments thereof and these antibodies can be chimeric, humanized or human.  The fragments can be Fab fragments (see summary, col. 11-31 and col. 32 and entire reference).  ALSO SEE CLAIMS.
	With respect to the limitation in claim 1, “induces internalization of TIM3 (in a FACS assay on TIM3 expressing RPM18226 cells (ATCC ® CCL-155TM)) of at least 45% after 120 Minutes at 37 *C”, since the reference and applicant are claiming the same antibody, it is inherent that the antibody of the reference has the same ability as applicant’s.  Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  Since the Patent and Trademark Office does not have the facilities for examining and comparing the claimed hybridoma and antibody with the hybridoma and antibody of the reference, the burden of proof is upon the Applicants to show a distinction between the structural and functional characteristics of the claimed antibody and the antibody of the prior art. See In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, 10 USPQ 2d 1922 1923 (PTO Bd. Pat. App. & Int.).



1, 3 and 4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kikushige et al Int. J. Hematol. Vol. 98 p. 627 (2013).
This reference discloses chimeric/humanized antibody ATIK2a which bind Tim-3 (page 629, second column, second full paragraph).
With respect to the limitation in claim 1, “induces internalization of TIM3 (in a FACS assay on TIM3 expressing RPM18226 cells (ATCC ® CCL-155TM)) of at least 45% after 120 Minutes at 37 *C”, since the reference and applicant are claiming the same antibody, it is inherent that the antibody of the reference has the same ability as applicant’s.  Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  Since the Patent and Trademark Office does not have the facilities for examining and comparing the claimed hybridoma and antibody with the hybridoma and antibody of the reference, the burden of proof is upon the Applicants to show a distinction between the structural and functional characteristics of the claimed antibody and the antibody of the prior art. See In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, 10 USPQ 2d 1922 1923 (PTO Bd. Pat. App. & Int.).



Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wada et al WO 2010/084999 as evidenced by the definition of “polyclonal antibody”, .
This reference discloses antibodies which bind Tim-3 (abstract and summary) and these antibodies can be human, humanized or chimeric or monoclonal or polyclonal (page 15+).  
In this case, as evidenced by the attached Exhibit A, polyclonal antibodies bind to multiple epitope sites on an antigen of interest.  Accordingly, while Wada et al could not test their polyclonal antibodies for binding to the same epitope or competing with the claimed antibody, since polyclonal antibodies comprise a heterogeneous population of antibodies that bind the multiple immunogenic epitopes of an antigen, the polyclonal antibodies of Wada et al necessarily bind the same epitope and compete with the claimed antibodies.  Notably, Wada et al teach making antibodies to the antigen which comprises the epitope, so antibodies to these epitopes would be formed.
Furthermore, as evidenced by Lippincott-Schwartz polyclonal antibodies are essentially a collection of monoclonal antibodies (see 16.0.1), so the antibodies of Wada et al also include monoclonal antibodies that bind these epitopes.
With respect to the “competes” terminology, in this case, the Office does not have the facilities for examining and comparing Applicant's products with the products of the prior art in order to establish that the products of the prior art possesses the same material, structural, and functional characteristics as Applicant’s products.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the products to which the claims are directed are different than that taught by the prior art.  See In re 
Therefore, the products of Wada et al are deemed to anticipate the claimed products absent a showing otherwise.   
With respect to the limitation in claim 1, “induces internalization of TIM3 (in a FACS assay on TIM3 expressing RPM18226 cells (ATCC ® CCL-155TM)) of at least 45% after 120 Minutes at 37 *C” and the limitation in claim 2, “binds to a human and cynomolgoues TIM3 " shows as immunoconjugate a cytotoxic activity on TIM3 expressing cells " induces interferon-gamma release”, since the reference and applicant are claiming the same antibody, it is inherent that the antibody of the reference has the same ability as applicant’s.  Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  Since the Patent and Trademark Office does not have the facilities for examining and comparing the claimed hybridoma and antibody with the hybridoma and antibody of the reference, the burden of proof is upon the Applicants to show a distinction between the structural and functional characteristics of the claimed antibody and the antibody of the prior art. See In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, 10 USPQ 2d 1922 1923 (PTO Bd. Pat. App. & Int.).



Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kuchroo et al WO 03/063792 as evidenced by the definition of “polyclonal antibody” attached as Exhibit A, and Lippincott-Schwartz (Current Protocols in Cell Biology, 16.0.1-16.0.2, 2002).
This reference discloses antibodies which bind TIM-3 (abstract and summary) and these antibodies can be human, humanized or chimeric or monoclonal or polyclonal (summary, pages 7, 16-18).  The reference also discloses fragments of these antibodies and states that the fragments are the fragments that are well known in the art (page 16-17).  It is the Examiner’s position that Fab fragments are well known in the art.
With respect to the “competes” terminology, in this case, as evidenced by the attached Exhibit A, polyclonal antibodies bind to multiple epitope sites on an antigen of interest.  Accordingly, while Kuchroo et al could not test their polyclonal antibodies for binding to the same epitope or competing with the claimed antibody, since polyclonal antibodies comprise a heterogeneous population of antibodies that bind the multiple immunogenic epitopes of an antigen, the polyclonal antibodies of Kuchroo et al necessarily bind the same epitope and compete with the claimed antibodies.  Notably, Kuchroo et al teach making antibodies to the antigen which comprises the epitope, so antibodies to these epitopes would be formed.
Furthermore, as evidenced by Lippincott-Schwartz polyclonal antibodies are essentially a collection of monoclonal antibodies (see 16.0.1), so the antibodies of Kuchroo et al also include monoclonal antibodies that bind these epitopes.
See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).  
Therefore, the products of Kuchroo et al are deemed to anticipate the claimed products absent a showing otherwise.   
With respect to the limitation in claim 1, “induces internalization of TIM3 (in a FACS assay on TIM3 expressing RPM18226 cells (ATCC ® CCL-155TM)) of at least 45% after 120 Minutes at 37 *C” and the limitation in claim 2, “binds to a human and cynomolgoues TIM3 " shows as immunoconjugate a cytotoxic activity on TIM3 expressing cells " induces interferon-gamma release”, since the reference and applicant are claiming the same antibody, it is inherent that the antibody of the reference has the same ability as applicant’s.  Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  Since the Patent and Trademark Office does not have the facilities for examining and comparing the claimed hybridoma and antibody with the hybridoma and antibody of the reference, the burden In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, 10 USPQ 2d 1922 1923 (PTO Bd. Pat. App. & Int.).




Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Karsunky et al WO 2013/006490 as evidenced by the definition of “polyclonal antibody” attached as Exhibit A, and Lippincott-Schwartz (Current Protocols in Cell Biology, 16.0.1-16.0.2, 2002).
This reference discloses antibodies which bind TIM-3 (abstract and summary and entire reference) and these antibodies can be human, humanized or chimeric or monoclonal or polyclonal (summary, paragraphs 67-68, 73, 120 and 123).  The reference also discloses fragments of these antibodies and specifically recites Fab fragments (paragraph 67).
With respect to the “competes” terminology, in this case, as evidenced by the attached Exhibit A, polyclonal antibodies bind to multiple epitope sites on an antigen of interest.  Accordingly, while Karsunky et al could not test their polyclonal antibodies for binding to the same epitope or competing with the claimed antibody, since polyclonal antibodies comprise a heterogeneous population of antibodies that bind the multiple immunogenic epitopes of an antigen, the polyclonal antibodies of Karsunky et al 
Furthermore, as evidenced by Lippincott-Schwartz polyclonal antibodies are essentially a collection of monoclonal antibodies (see 16.0.1), so the antibodies of Karsunky et al also include monoclonal antibodies that bind these epitopes.
In this case, the Office does not have the facilities for examining and comparing Applicant's products with the products of the prior art in order to establish that the products of the prior art possesses the same material, structural, and functional characteristics as Applicant’s products.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the products to which the claims are directed are different than that taught by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).  
Therefore, the products of Karsunky et al are deemed to anticipate the claimed products absent a showing otherwise.   
With respect to the limitation in claim 1, “induces internalization of TIM3 (in a FACS assay on TIM3 expressing RPM18226 cells (ATCC ® CCL-155TM)) of at least 45% after 120 Minutes at 37 *C” and the limitation in claim 2, “binds to a human and cynomolgoues TIM3 " shows as immunoconjugate a cytotoxic activity on TIM3 expressing cells " induces interferon-gamma release”, since the reference and applicant are claiming the same antibody, it is inherent that the antibody of the reference has the same ability as applicant’s.  Products of identical chemical composition can not have In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  Since the Patent and Trademark Office does not have the facilities for examining and comparing the claimed hybridoma and antibody with the hybridoma and antibody of the reference, the burden of proof is upon the Applicants to show a distinction between the structural and functional characteristics of the claimed antibody and the antibody of the prior art. See In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, 10 USPQ 2d 1922 1923 (PTO Bd. Pat. App. & Int.).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16, 22 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10 and 18-21 of U.S. Patent No. 10,287,352. Although the claims at issue are not identical, they are not patentably distinct from each other.  Specifically, the claims of the instant invention are directed to anti-TIM3 antibodies, compositions thereof and methods of treating cancer using said antibodies.  The patent claims are directed to bispecific antibodies that bind to TIM3 and PD1 and compositions thereof.  The TIM3 portion of the bispecific antibody is the same as applicant’s claimed TIM3 antibodies.   Applicant’s SEQ ID NO. 7 is the same as patent claim SEQ ID NO. 7.  Applicant’s SEQ ID NO. 8 is the same as patent claim SEQ ID NO. 8 and 10.  Applicant’s SEQ ID NO.13 is the same as patent claim SEQ ID NO.79 and 81.  Applicant’s SEQ ID NO. 15 is the same as patent claim SEQ ID NO. 79 and 81. Applicant’s SEQ ID NO. 14 is the same as patent claim SEQ ID NO. 80.  Applicant’s SEQ ID NO. 16 is the same as patent claim SEQ ID NO. 82.  Applicant’s SEQ ID NO. 25 is the same as patent claim SEQ ID NO. 83.  Applicant’s SEQ ID NO. 26 and 28 are the same as patent claim SEQ ID NO. 84.  Applicant’s SEQ ID NO. 27 is the same as patent claim SEQ ID NO.85.  Applicant’s SEQ ID NO. 26 and 28 are the same as patent claim SEQ ID NO. 86.   Thus, the anti-TIM3 antibodies of the patent claims are the same as in applicant’s claims 2 and 6-14.
Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The method in the patent discloses the use of the claimed patent compound for the treatment of cancer (summary), which is the same in the instant application. 



Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10 and 18-21 of U.S. Patent No. 10,287,352 in view of Deutscher, Guide to Protein Purification p. 738 (1990). 
The patent claims have been discussed above.
The only difference is that the instant set of claims is directed to nucleic acids, host cells and methods of producing the antibodies.
Deutcscher discloses that obtaining the entire cDNA (i.e. nucleic acid sequence) from protein sequence is routine and conventional in the art and used in recombinant technology (reads on using host cells) to make large amount of protein (see lines 3-7 of first paragraph).
Thus, since obtaining the entire cDNA (i.e. nucleic acid sequence) from protein sequence and recombinant technology is routine and conventional in the art, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain the cDNA to recombinantly produce large amount of protein.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claims 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10, 18-21, 24-26, 28-29, 32-34 and 36 of copending Application No. 16367017 (reference application) in view of Deutscher, Guide to Protein Purification p. 738 (1990). 
The reference application claims have been discussed above.
The only difference is that the instant set of claims is directed to nucleic acids, host cells and methods of producing the antibodies.
Deutcscher discloses that obtaining the entire cDNA (i.e. nucleic acid sequence) from protein sequence is routine and conventional in the art and used in recombinant technology (reads on using host cells) to make large amount of protein (see lines 3-7 of first paragraph).
Thus, since obtaining the entire cDNA (i.e. nucleic acid sequence) from protein sequence and recombinant technology is routine and conventional in the art, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain the cDNA to recombinantly produce large amount of protein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30am to 4pm Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sheela J. Huff/Primary Examiner, Art Unit 1643